April 12, VIA EDGAR Securities and Exchange Commission File Desk 100 F Street, N.E. Washington, D.C. 20549 Re: Registration Statement on Form N-2 for Interests of SCS Hedged Opportunities Fund, LLC (the “Fund”); File No. 811-22404 Ladies and Gentlemen: Attached hereto for electronic filing on behalf of the Fund pursuant to (1) the Investment Company Act of 1940, as amended (the “1940 Act”) and Rule 8b-11 thereunder, (2)General Instruction C to Form N-2 and (3)Regulation S-T is the Fund’s registration statement on FormN-2 (the “Registration Statement”) relating to the Fund, including the Fund’s prospectus, statement of additional information and Part C. The Fund is part of a master-feeder structure in which the Fund will invest all or substantially all of its assets in SCS Hedged Opportunities Master Fund, LLC (the “Master Fund”).The Fund and the Master Fund have the same investment objectives, policies and strategies and therefore the registration statement on Form N-2 for the Master Fund (File No. 811-22403) contains cross-references to the Fund’s Registration Statement. The
